UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the annual period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to COMMISSION FILE NUMBER 0-27757 CASE FINANCIAL, INC. (Exact Name of registrant as specified in its charter) Delaware (State or other jurisdiction incorporation or organization) 33-0529299 (I.R.S. Employer Identification No.) 7668 El Camino Real, Ste.104-106, Carlsbad, CA 92009 (Address of principal executive offices) (760) 804-1449 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act Common Stock, $.001 par value (Title of class) Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in rule 405 of the Securities Act [ ] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act [ ] Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Large accelerated filer[]Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company [X] As of January 4, 2010 there were 40,685,145 shares of common stock outstanding. Cautionary Statement Pursuant to Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995: This Annual Report on Form 10-K for the fiscal year ended September 30, 2009 contains "forward-looking statements" within the meaning of the Federal securities laws. These forward-looking statements include, but are not limited to, statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. The forward-looking statements in this Annual Report on Form 10-K for the fiscal year ended September 30, 2009 are subject to risks and uncertainties that could cause actual results to differ materially from those results expressed in or implied by the statements contained herein. 1 TABLE OF CONTENTS PART I Item 1Description of Business 3 Item 1aRisk Factors 4 Item 2.Description of Property 5 Item 3.Legal Proceedings 5 Item 4.Submission of Matters to a Vote of Security Holders 7 Item 5.Market for Registrant’s common Equity and Related Stockholder Matters 7 Item 6.Selected Financial Data 8 Item 7.Management's Discussion and Analysis Financial Condition and Results of Operations 8 Item 7a. Quantitative and Qualitative Disclosures About Market Rsk 12 Item 8.Financial Statements and Supplementary Data 14 Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 35 Item 9a. Controls and Procedures 35 Item 10. Directors, and Executive Officers of the Registrant 38 Item 11. Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item 13. Certain Relationships and Related Transactions, and Director Independence 42 Item 14. Principal Accountant Fees and Services 42 Item 15.Exhibits, Financial Statements Schedules 42 Signatures 43 2 PART 1 Item 1.Description of Business General This Annual Report (including, but not limited to, the section Management's Discussion and Analysis or Plan of Operation) includes "forward looking statements." All statements other than statements of historical fact made in this Form 10-K are forward-looking. In particular, any statements made in this Form 10-K regarding industry prospects or our future results of operations or financial position are forward-looking statements. Forward-looking statements reflect our current expectations and are inherently uncertain. The forward-looking statements contained herein are subject to a variety of risks and uncertainties, including those discussed above under the heading "Factors That May Affect Future Results" and elsewhere in this Annual Report on Form 10-K that could cause actual results to differ materially from those anticipated by us. Our actual results may differ significantly from our expectations. We were originally incorporated as Sheen Minerals, Inc. on August 26, 1983 in British Columbia, Canada. In September 1993, we domesticated under Section 388 of the Delaware General Corporation Law. Since our incorporation, we have been in several different businesses. On March 12, 2002, we entered into a definitive Asset Purchase Agreement (the "Agreement") with Case Financial, Inc., a private California corporation, wherein we purchased certain assets and the entire business operations of Case Financial, Inc. and its wholly owned subsidiary Case Financial Funding, Inc. (hereinafter referred to as "Old CFI"), and Case Financial, LLC (a California Limited Liability Company related through common ownership, and hereinafter referred to as "LLC") (together hereinafter referred to as "Old Case"). In May 2002, the Company changed its name to Case Financial, Inc. (Case) and changed its fiscal year end to September 30. Case Financial, Inc. and its subsidiaries, Case Financial, LLC, and Case Capital Corporation, which was formed in November 2002, are hereinafter referred to collectively as "Case" or the "Company". Overview Case's business was to provide pre-settlement and post-settlement litigation funding services to attorneys and plaintiffs involved in personal injury and other contingency litigation, conducted primarily within the California courts (the "Litigation Finance Business"). Case funding services were non-recourse, meaning that the investment principal, success fees and interest are repaid only when the case is settled or favorably adjudicated in court. On September 30, 2005, the Company's Board of Directors approved a resolution declaring that the Company discontinued its Litigation Finance Business. The Company intends to seek, investigate and, if such investigation warrants, acquire an interest in business opportunities who or which desire to seek the advantages of an issuer who has complied with the Securities Act of 1934 ("1934 Act"). In any transaction, we will be the surviving entity, and our stockholders will retain a percentage ownership interest in the post-transaction company. We will not restrict our search to any specific business, industry, or geographical location, and may participate in a business venture of virtually any kind or nature. This discussion of the proposed business is purposefully general and is not meant to be restrictive of our virtually unlimited discretion to search for and enter into potential business opportunities. We may seek a business opportunity with entities which have recently commenced operations, or which wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes. We may acquire assets and establish wholly owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. We anticipate that the selection of a business opportunity in which to participate will be complex and extremely risky. 3 In analyzing prospective business opportunities, we will consider such matters as the available technical, financial and managerial resources; working capital and other financial requirements; history of operations, if any; prospects for the future; nature of present and expected competition; the quality and experience of management services which may be available and the depth of that management; the potential for further research, development or exploration; specific risk factors not now foreseeable but which then may be anticipated to impact our proposed activities; the potential for growth or expansion; the potential for profit; the public recognition of acceptance of products, services or trades; name identification; and other relevant factors. Employees As of September 30, 2009, the Company has two employees. Item 1a. Risk Factors We currently have no operating business. We currently have no relevant operating business, revenues from operations or assets. Our business plan is to seek a merger or business combination with an operating business. We face all of the risks inherent in the investigation, acquisition, or involvement in a new business opportunity. An investor's purchase of any of our securities must be regarded as placing funds at a high risk in a new or "start-up" venture with all of the unforeseen costs, expenses, problems, and difficulties to which such ventures are subject. 4 Item 2. Description of Property The Company's current operations do not require that it maintain any significant office space.As for September 30, 2009 the Company is under no operating lease agreement.Currently an officer of the Corporation is providing office space at no charge to the Company to meet its business needs. Item 3. Legal Proceedings On March 25, 2005 a derivative lawsuit was filed by the Canadian Commercial Workers Industry Pension Plan ("CCWIP"), a major stockholder of the Company. The lawsuit was filed in the Court of Chancery of the State of Delaware against former officers and directors of the Company, specifically Eric Alden, a former CEO and CFO and Chairman of the Board, Harvey Bibicoff, a former interim CEO and CFO and director, Lorne Pollock, former Vice President of Underwriting, Secretary and director and Gordon Gregory, a former director alleging that these officers and directors had damaged the Company by (a) engaging in self dealing transactions in breach of their fiduciary duty of loyalty; (b) mismanaging the Company in violation of their oversight duties and duty of care; (c) wasting corporate assets; and (d) making fraudulent misrepresentations which induced the corporate entity to issue shares to these individuals. The Company's Board of Directors has elected to consent to the filing of this complaint. The Company was named as a nominal defendant in this complaint. On October 5, 2005, Mr. Gregory, Mr. Pollock, and the Company executed a Settlement and Release Agreement regarding this action pursuant to which: · Mr. Gregory returned to the Company 750,000 shares of common stock owned or controlled by him and cancelled two promissory notes of the Company totaling $100,000. · Mr. Pollock returned to the Company 100,000 shares of common stock owned or controlled by him and repaid in cash to the Company $15,160. · Mr. Pollock and Mr. Gregory were released from further action by the majority stockholder and the Company with respect to the claims made in the derivative lawsuit. · Mr. Pollock and Mr. Gregory agreed to waive any and all further claims against the Company and the major stockholder. The foregoing agreement was approved by the Court of Chancery in the State of Delaware and was consummated in February 2006. . On September 1, 2006, the Company reached a settlement agreement with Mr. Bibicoff resolving all current litigation between the Company and this individual. The key terms to this settlement agreement were: · The cancellation of promissory notes and accrued interest together totaling approximately $875,000 held by this individual. · The dismissal of this individual from the derivative lawsuit filed in the Delaware Court of Chancery on March 16, 2005. · The release of each party from any and all claims that could have been asserted by the other party in any of the actions dismissed as a result of this settlement agreement. 5 The foregoing agreement was approved by the Court of Chancery in the State of Delaware and was consummated in November 2007. Mr. Alden remains the sole defendant in this action, on November 7th 2007, Case Financial assumed the role of plaintiff in the derivative action commenced against Alden in March 2005 by CCWIPP. On April 25th 2005, Mr. Alden filed a breach of contract lawsuit against the Company in the Superior Court of the State of Californian for the County of Los Angeles, Case Number BC 332373. This lawsuit had been stayed by the court pending the outcome of the derivative action filed against Mr. Alden. On April 12, 2006, Mr. Alden filed another lawsuit against Landmark American Insurance Company and Case Financial, Inc. in the Superior Court of the State of Californian for the County of Los Angeles, Case Number BC 336747 demanding indemnification for costs associated with this derivative action. This lawsuit had been stayed by the court pending the outcome of the derivative action filed against Mr. Alden. On April 19, 2006 Mr. Alden filed a wrongful termination lawsuit against the Company in the Superior Court of the State of California, Case Number BC 350929. This lawsuit had been stayed by the court pending the outcome of the derivative action filed against Mr. Alden. Mr. Alden has been directed by the court not to file any additional lawsuits against the Company until the derivative action has been resolved. On March 6, 2006 a lawsuit was filed in the Circuit Court of the 11th Judicial Circuit for Miami-Dade County Florida, case number 07-06488CA 02 against the Company by a law firm, for unpaid legal bills in the amount of $94,036. On February 14, 2008 the Company entered into a settlement with the above law firm. The settlement states that the Company shall pay the total sum of $72,500 in equal monthly installments of $5,000. In the event of default the Company agreed that the entire amount of $94,036 plus all accrued interest shall be due the law firm. Because of its financial condition, the Company defaulted on this agreement and a judgment against the Company in the amount of $82,802.72 was entered on June 2, 2009. On July 3rd, 2008, the company was served with a lawsuit that was filed in the Superior Court of the State of California for the County of Los Angeles, Case Number BC 391485, against the Company by Old CFI, Inc relating to (a) its performance under the service agreement between the Company and Old CFI, Inc and (b) the transfer of the Company's common stock from Old CFI, Inc to the secured creditors of Old CFI, Inc by the CEO of Old CFI, Inc. Pursuant to the service agreement, the Company demanded and the Court granted that issue (a) be resolved through arbitration. The arbitration is ongoing. The Company believes that this lawsuit is completely without merit. 6 On February 17, 2009, the Canadian Commercial Workers Industry Pension Plan ("CCWIPP") filed a Complaint in Arbitration, asserting that the Company breached the non-disparagement clause of the November 7, 2007 settlement agreement between CCWIPP and the Company. The Company has counter-claimed based on CWIPP’s breach of the same agreement. The Company believes that it will prevail in arbitration. On September 21, 2009, a lawsuit was filed in the Superior Court of the State of California for the County of San Diego, North County, Case Number 37-2009-00038119-CL-UD-NC against the Company by a La Costa Tower, LLC to seek recovery of$11,625.64, the remaining amount due under the lease at its previous office location. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters Our Common Stock is traded on the Over the Counter Bulletin Board (the "OTC Bulletin Board") under the symbol "CSEF." The following table sets forth the high and low trade prices of the Common Stock for the quarters indicated as quoted on the OTC Bulletin Board. HIGH LOW HIGH LOW First Quarter Second Quarter Third Quarter Fourth Quarter As of December 31, 2009, there were approximately 426 holders of record of Common Stock. We do not anticipate paying cash dividends on the Common Stock in the foreseeable future. The Company currently intends to retain future earnings to finance its operations and fund the growth of its business. Any payment of future dividends will be at the discretion of the Board of Directors and will depend upon, among other things, earnings, financial condition, capital requirements, level of indebtedness, contractual restrictions with respect to the payment of dividends and other factors that the Board of Directors deems relevant. Recent Sales of Equity Securities On December 31, 2008, the Company issued 250,000 shares of its common stock to Trio Gold Corp as consideration for an extension granted by Trio Gold Corp on an agreement between the Company and Trio Gold Corp. Refer to the Management's Discussion and Analysis or Plan of Operation in this Form 10-K for a discussion on this agreement. On October 5, 2009, the Company issues 2,000,000 shares of its common stock as a retainer for legal services. In October 2009, the Company also settled additional outstanding loans from two of its shareholders totaling $15,000 by allowing them to purchase 1,500,000 shares of the Company’s common stock at a price of $.01 per share. In October 2009, the Company borrowed $50,000 from two shareholders ($25,000 from each shareholder). The Company issued 1,000,000 shares of the Company’s common stock to each of the shareholders as consideration for agreeing to make those loans. On November 18, 2009, the Company reduced its outstanding loans with Lawrence Schaffer by allowing Mr. Schaffer to purchase 2,500,000 shares of the Company’s common stock at a price of $.01 per share. On November 18, 2009, the Company reduced its outstanding loans with Michael Schaffer by allowing Mr. Schaffer to purchase 2,500,000 shares of the Company’s common stock at a price of $.01 per share. On November 18, 2009, the Company settled its outstanding loans with Waddy Stephenson by allowing Mr. Stephenson to purchase 1,000,000 shares of the Company’s common stock at a price of $.01 per share. 7 Equity Compensation Plan Information The company has no equity compensation plan for its employees, officers, or directors. Item 6. Selected Financial Data None Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes thereto appearing elsewhere herein. Case's business was to provide pre-settlement and post-settlement litigation funding services to attorneys and plaintiffs involved in personal injury and other contingency litigation, conducted primarily within the California courts (the "Litigation Finance Business"). Case funding services were non-recourse, meaning that the investment principal, success fees and interest are repaid only when the case is settled or favorably adjudicated in court. On September 30, 2005, the Company's Board of Directors approved a resolution declaring that the Company discontinued its Litigation Finance Business. We have recorded on our September 30, 2009 and 2008 Consolidated Balance Sheet all assets and liabilities associated with the Litigation Finance Business as Assets and Liabilities from Discontinued Operations. All revenues and expenses associated with the Litigation Finance Business have been reclassified and the net amount reported on its Consolidated Statement of Operations as Loss from Discontinued Operations. On June 2, 2008, the Company entered into an Exploration Agreement with Trio Gold Corp to explore 29 gold claims covering 547 acres (the Rodeo Creek property) located at the north end of the Carlin Trend in Elko County, Nevada. Under the terms of the agreement, Case Financial, Inc. is to provide $4,000,000 in funding over the next three years to explore the 29 claims and to issue 1,000,000 shares of its common stock to Trio Gold Corp during the same time period, to earn a 70 percent undivided interest in these claims. On October 3, 2008, the Company received an extension on its funding requirements from Trio Gold Corp.Under the terms of the extension, the Company issued 250,000 shares of its common stock to Trio Gold Corp. as consideration for this extension. Due to the current economic conditions, the Company was unable to raise the capital required to fund the Exploration Agreement with Trio Gold Corp. and on April 17, 2009, pursuant to terms of that agreement, Trip Gold Corp. terminated the Exploration Agreement. At this time, Management believes that the Company's operations should be focused on the successful prosecution of the derivative action against its former Chief Executive Officer Eric Alden, and defending against related actions initiated by Mr. Alden against the Company. The Company believes that its current cash resources will be inadequate to fund its operations through its fiscal year ended September 30, 2010. In order to continue its operations, the Company anticipates that some form of equity financing and/or a formal or informal restructuring or reorganization will be required. 8 Critical Accounting Policies Discontinued Operations In accordance with SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets", we have determined that we have complied with the provisions of SFAS No. 144 at September 30, 2009 and 2008 with respect to the classification of the operations of the Litigation Finance Business as a discontinued operation. Accordingly, we have accounted for our Litigation Finance Business as a discontinued operation at September 30, 2009 and 2008, and the assets and liabilities of the Litigation Finance Business have been classified accordingly. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the making of certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual amounts could differ from those estimates. Long-lived Assets We review for the impairment of long-lived assets, including the notes receivable from Old CFI, and certain identifiable intangibles, whenever events or changes in circumstances indicate that the carrying amount of any asset may not be recoverable. An impairment loss would be recognized when the estimated undiscounted future cash flows expected to result from the use of the asset and its eventual disposition is less than the carrying amount. If impairment is indicated, the amount of the loss to be recorded is based on an estimate of the difference between the carrying amount and the fair value of the asset. Fair value is based upon discounted estimated cash flows expected to result from the use of the asset and its eventual disposition and other valuation methods. When a note receivable becomes impaired, interest is no longer accrued and is recognized when received in cash. Trends and Uncertainties The principal uncertainties we face are access to adequate capital to seek other business opportunities, the ability to collect the outstanding balances pursuant to our portfolio of investments in contracts and loans receivable and the ability to resolve the various litigation matters facing us. 9 Results of Operations Discontinued Operations All revenue and expenses applicable to our Litigation Finance Business have been reported as gain/(losses) from Discontinued Operations in Statement of Operations. The components of gain/(loss) from Discontinued Operations for the years ended September 30, 2009 and September 30, 2008 consist of the following: Years Ended Revenues $ $ Operating expenses 0 0 Net income (Loss) from discontinued operations $ $ In the aggregate, the Company had income from discontinued operations of $39,687 compared to an income from Discontinued Operations for 2008 of $306,305. Revenues from the discontinued Litigation Finance Business decreased by $266,618, in the year ended September 30, 2009 over the year ended September 30, 2008 as a result of settlements that occurred in 2008 related to the Company's discontinued operations. Operating Expenses Operating expenses consist of costs not directly associated with our Litigation Finance Business. For the year ended September 30, 2009, administrative expenses decreased $297,172, or 29%, to $725,231. The decrease in operating expenses were due to the following: 1. There were no stock option expenses for the year ended September 30, 2009. However, stock option expenses were $405,677 for the year ended September 30, 2008 as the Company had issued stock options to purchase 2,000,000 shares of the Company's common stock at an exercise price of $0.25. Excluding stock option expenses for the year 2008, operating expenses would have increased by $108,506. 2. Compared to 2008, Professional Fees increased $140,207 for the year ended September 30, 2009. The significant increase in professional fees is due to an increase in attorney expenses. 3. Compared to 2008, General and Administrative expenses decreased $31,551 for the year-end September 30, 2009. Interest Expense Interest expense was $52,143 for the year ended September 30, 2009 compared with $3,023 for the year ended September 30, 2008, an increase of $49,120. 10 Gain On Forgiveness of Debt Gain on forgiveness of debt consists of valuation and write-off of accounts payable and loans payable. Gain on forgiveness of debt for the years ended September 30, 2009 and 2008 was $0 and $11,780, respectively. Non-Cash Finance Expense Non-cash finance expenses were S0 for the year ended September 30, 2009 and for the year ended September 30, 2008. Liquidity and Capital Resources The financial statements for the fiscal year ended September 30, 2009; our independent auditors expressed substantial doubt about our ability to continue as a going concern. We have discontinued our principal business, the Litigation Finance Business. We have incurred net income / (loss) of $(737,688) and $(695,536) during the years ended September 30, 2009 and 2008, respectively. There was an accumulated deficit of $12,296,824 as of September 30, 2009 and total liabilities exceeded total assets by $1,652,946 as of September 30, 2009. These conditions raise substantial doubt about our ability to continue as a going concern and our financial statements do not include any adjustments that might result from the outcome of this uncertainty. Operating Activities Our balance sheet at September 30, 2009 reflects cash of $1,900 compared to cash of $2,963 at September 30, 2008, a decrease of $1,063.Net cash used in operating activities was $(100,836) for the year ended September 30, 2009 compared to $(21,672) for the year ended September 30, 2008, an increase in cash used in operating activities of $79,164. Investment Activities Net cash provided by investing activities for the year ended September 30, 2009 was $0 compared to net cash provided by investing activities of $0 for the year ended September 30, 2008. Financing Activities Net cash provided by financing activities was $99,773 for the year ended September 30, 2009 as compared to $19,999 for the year ended September 30, 2008 an increase of $79,774. 11 Item 7a. Quantitative and Qualitative Disclosures About Market Risk Factors That May Affect Future Results We are dependent upon our current management. We will be heavily dependent upon the skills, talents, and abilities of our management to implement our business plan. Our management may devote limited time to our affairs, which may be inadequate for our business, and may delay the acquisition of any business opportunity considered. Furthermore, management has limited experience in seeking, investigating, and acquiring businesses and will depend upon its limited business knowledge in making decisions regarding our acquisition of a business opportunity. Because investors will not be able to evaluate the merits of possible business acquisitions by us, they should critically assess the information concerning the management. We will need additional financing. In all likelihood we will need additional funds to take advantage of any available acquisition business opportunity. Even if we were to obtain sufficient funds to acquire an interest in a business opportunity, we may not have sufficient capital to fully exploit the opportunity. Our ultimate success will depend upon our ability to raise additional capital at the time of the acquisition and thereafter. When additional capital may be needed, there can be no assurance that funds will be available from any source or, if available, that they can be obtained on acceptable terms. We do not pay dividends. We do not intend to pay any dividends. We do not foresee making any cash distributions in the manner of a dividend or otherwise. The effects of an acquisition or merger transaction could be dilutive. In any reverse merger transaction, for tax reasons and management reasons, the owners of the target company will be issued a large number of shares of common stock, which will dilute the ownership interest of our current stockholders. In addition, at the time of the reverse merger, it will be likely that there will -be additional authorized but unissued shares that may be later issued by the then new management for any purpose without the consent or vote of the stockholders. The acquisition issuance and additional issuances that may occur will dilute the interests of our stockholders after the reverse merger transaction. Company common stock is listed on the Over-The-Counter (OTC) Bulletin Board. Because the Company's common stock is listed on the OTC Bulletin Board, the liquidity of the common stock is impaired, not only in the number of shares that are bought and sold, but also through delays in the timing of transactions, and limited coverage by security analysts and the news media, if any, of the Company. As a result, prices for shares of the Company's common stock may be lower than might otherwise prevail if the Company's common stock was traded on NASDAQ or a national securities exchange, like the American Stock Exchange. 12 Chang G. Park, CPA, Ph. D. t 2t SAN DEIGO t CALIFORNIA 92108-3707t t TELEPHONE (858) 722-5953 t FAX (858) 761-0341t FAX (858) 764-5480 t E-MAIL changgpark@gmail.comt Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Case Financial, Inc. We have audited the accompanying consolidated balance sheets of Case Financial, Inc. and subsidiary (the “Company”) as of September 30, 2009 and 2008, and the related consolidated statements of operations, changes in shareholders’ equity and cash flows for the years ended September 30, 2009 and 2008. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Case Financial, Inc. and subsidiary as of September 30, 2009 and 2008, and the results of its operation and its cash flows for the years ended September 30, 2009 and 2008 in conformity with U.S. generally accepted accounting principles. The consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 11 to the consolidated financial statements, the Company’s losses from operations raise substantial doubt about its ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Chang G. Park CHANG G. PARK, CPA January 12, 2010 San Diego, CA. 92108 13 Item 8. Financial Statements and Supplementary Data CASE FINANCIAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets ASSETS As of As of September 30, September 30, Current Assets Cash & cash equivalents $ $ Prepaid expense - Total Current Assets Other Assets Deposits - Total Other Assets - TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Loans payable - related parties Notespayable Total Current Liabilities TOTAL LIABILITIES Stockholders' Equity (Deficit) Preferred stock, ($.0001 par value, 20,000,000 shares authorized; none issued and outstanding.) - - Common stock, (par value $.001 per share, 100,000,000 shares authorized: 29,185,145 and 28,935,145 shares issued and outstanding as of September 30, 2009 and 2008, respectively) Paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ 14 CASE FINANCIAL, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Year Ended Year Ended September 30, September 30, Revenues Service $
